Citation Nr: 0431195	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-34 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
psoriasis, including as due to exposure to Agent Orange (AO).

2.  Entitlement to service connection for psoriasis, 
including as due to exposure to AO.

3.  Entitlement to service connection for diabetes mellitus 
Type II, including as due to exposure to AO.

4.  Entitlement to service connection for essential 
hypertension.  

5.  Entitlement to service connection for generalized 
arthritis.

6.  Entitlement to an increased (compensable) rating for 
costochondritis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active military service from September 1970 
to May 1972.  He had recognized Vietnam service.  

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.  

An historical review of the record shows that in an 
unappealed December 1994 rating decision, the RO denied 
service connection for psoriasis on a direct basis and as due 
to exposure to AO.  

In an unappealed August 1997 rating decision, the RO 
determined that no new and material evidence has been 
submitted sufficient to warrant a reopening of the claim of 
service connection for psoriasis.  

In April 2002, the veteran filed his claim regarding the 
current issues on appeal.

The Board of Veterans' Appeals (Board) notes that 38 C.F.R. § 
3.156 was recently amended, and that the standard for finding 
new and material evidence has changed as a result.  66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (codified at 38 C.F.R.   
§ 3.156(a)).  The change in the law is applicable in this 
case to the issue of whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for psoriasis, including as due to exposure to AO, 
because the veteran's claim was received on or after August 
29, 2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).  

For reasons which are apparent in the decision cited below, 
the issue of entitlement to service connection for psoriasis, 
including as due to exposure to AO, on a 
de novo basis, has been added for appellate consideration.  

In April 2004, the veteran attended a hearing before the 
undersigned Veterans Law Judge of the Board in Washington 
D.C.  The hearing transcript is on file.  The veteran 
submitted additional evidence with waiver of initial RO 
review.  See §§ 19.37, 20.1304 (2003).

The issues of entitlement to service connection for 
psoriasis, diabetes mellitus, Type II, essential hypertension 
and generalized arthritis are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In an unappealed August 1997 rating decision, the RO 
determined that no new and material evidence was submitted 
sufficient to warrant the reopening of the claim of service 
connection for psoriasis, including as due to exposure to AO 
as previously denied in an unappealed December 1994 RO rating 
decision.   

2.  The evidence submitted since the August 1997 rating 
decision bears directly and substantially on the specific 
matter under consideration, is neither cumulative nor 
redundant, and by itself or in combination with the other 
existing evidence, raises a reasonable possibility of 
substantiating the claim. 

3.  The veteran's service-connected costochondritis has 
remained static for many years and continues to be manifested 
by no more than complaints of chest pain and discomfort, and 
by clinical findings of minimal bilateral tenderness over 
several ribs. 


CONCLUSIONS OF LAW

1.  Evidence submitted since the August 1997 rating decision 
wherein the RO denied entitlement to service connection for 
psoriasis, including as due to exposure to AO is new and 
material, and the veteran's claim of service connection for 
such benefit is reopened.  38 U.S.C.A. §§ 1154, 5104, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a) 3.156(a), 66 Fed. 
Reg. 45,620, 45,629 (August 29, 2001), 20.1103 (2004). 

2.  The criteria for an increased (compensable) disability 
rating for costochondritis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.20, 4.40, 4.56, 4.59, 
and Part 4, Codes 5299-5297, 5321 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-
944 (June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be considered a 
fourth element of the requisite notice, VA must  "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1);  see 38 U.S.C. 
§ 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is provided 
unless the Board makes findings regarding the completeness of 
the record or as to other facts that would permit [a 
conclusion] that the notice error was harmless, including an 
enumeration of all evidence now missing from the record that 
must be a part of the record for the claimant to prevail on 
the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In May 2002 and September 2002, the RO formally notified the 
veteran of the VCAA of 2000 with respect to the issues of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
psoriasis, including as due to exposure to AO and entitlement 
to an increased (compensable) rating for costochondritis on 
appeal.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Such notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Id.  Additional VA medical evidence was submitted and 
considered by the RO.  The issues of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for psoriasis, including as due to 
exposure to AO and entitlement to an increased (compensable) 
rating for costochondritis remained denied and the case was 
returned to the Board for appellate review.

The Board notes that the veteran has not identified any 
outstanding medical evidence pertinent to claims of whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for psoriasis, 
including as due to exposure to AO and entitlement to an 
increased (compensable) rating for costochondritis.

The duty to notify has been satisfied, as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  The RO also provided the appellant with the 
reasons his claims could not be granted based upon the 
evidence of record.  

The Board recognizes that the initial RO decision was made 
after November 9, 2000, the date the VCAA was enacted.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Complete 
compliance of VCAA notice to the appellant was given prior to 
the first RO adjudication of the claim in December 2002.  The 
content of the notice fully complied with the requirements of 
38 U. S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993);  Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, VCAA 
notice has been fully satisfied.

The Board concludes that all relevant evidence has been 
obtained for determining the merits of the veteran's claims 
of whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
psoriasis, including as due to exposure to AO and entitlement 
to an increased (compensable) rating for costochondritis.  38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159(d).  The record contains 
competent medical evidence upon which to base an appellate 
decision.  The Board notes that in view of the long standing 
static nature of the veteran's service-connected 
costochondritis symptoms, the lack of any pertinent objective 
findings suggesting any increase in disability and the 
veteran's recent testimony at the Board in April 2004, 
likewise suggesting no real increase in costochondritis 
symptoms than already contemplated by the noncompensable 
rating in effect, that remanding such issue to afford the 
veteran an orthopedic examination on such matter would serve 
no useful purpose.  See Counts v. Brown, 6 Vet. App. 473, 
478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) [VA's . . . . "duty to assist" is not a license for a 
"fishing expedition" to determine if there might be some 
unspecified information which could possibly support a 
claim].

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.



New and Material Evidence to Reopen a Claim of Service 
Connection for Psoriasis

Factual Background

The veteran's service records show that he had recognized 
service in Vietnam.  His awards and decorations include the 
Republic of Vietnam Campaign Medal and Vietnam Service Medal 
with two bronze stars.  His service medical records are 
silent for psoriasis.

The postservice medical evidence first objectively showing 
the presence of psoriasis dates from approximately the mid 
1980's.  

In an unappealed December 1994 rating decision, the RO denied 
service connection for psoriasis, including as due to 
exposure to AO.

Evidence received following the December 1994 RO rating 
decision, primarily consisted of private and VA medical 
records dating in the 1990's, which continued to show 
evidence of psoriasis.

In an unappealed August 1997 rating decision, the RO 
determined that no new and material evidence was submitted 
sufficient to warrant the reopening of the claim of service 
connection for psoriasis, including as due to exposure to AO.

Evidence received since the August 1997 rating decision, 
includes a March 2002 private medical statement from T.K., 
M.D.  He essentially referred to an etiologic relationship 
between the veteran's psoriasis and exposure to AO in 
service.

Also received was an April 2002 private medical statement 
from J.R.L., M.D.  He also referred to an etiologic 
relationship between the veteran's psoriasis and exposure to 
AO in service.  

An April 2002 VA clinical notation shows that the veteran's 
treating physician at the "firm clinic" at the San Diego, 
California VA medical Center (MC) suggested a causal 
relationship between the veteran's psoriasis and exposure to 
AO in service.

An April 2003 private medical statement from A.T., M.D., 
essentially notes that the veteran wanted a medical opinion 
regarding the relationship between his exposure to AO and the 
onset of psoriasis.  Dr. A.T., noted that she was unable to 
confirm or deny any relationship between exposure to AO and 
the onset of the veteran's psoriasis.  

In April 2004, the veteran attended a hearing before the 
undersigned Veterans Law Judge of the Board in Washington 
D.C.  The hearing transcript is on file.  He related the 
onset of psoriasis to his exposure to AO in Vietnam.  He also 
essentially indicated that he submitted medical statement 
that supported his claim. 


Criteria

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  The governing regulations 
provide that an appeal consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  38 
C.F.R.  
§ 20.200.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can neither be 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In April 2002 the veteran filed a claim of entitlement to 
service connection for a low back disability.  The Board 
notes that 38 C.F.R. § 3.156 was recently amended, and that 
the standard for finding new and material evidence has 
changed as result.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  This change in the 
law is applicable in this case because the appellant's claim 
was filed on or after August 29, 2001, the effective date of 
the amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 
2001). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

It has been held that VA is required to review for newness 
and materiality the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In accordance with the CAVC ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.

If VA determines that new and material evidence has been 
presented under 
38 C.F.R. § 3.156(a), the case will be decided on the merits.  
Williamson v. Brown, 8 Vet. App. 263 (1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002). 


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2004).  See Savage v. Gober, 10 Vet. App. 488 
(1997).

Applicable criteria provide that a veteran who, during active 
military, naval, or air service, served in Vietnam during the 
Vietnam era, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in Vietnam during the Vietnam era.  "Service 
in the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam."  38 C.F.R. 
§ 3.307(a)(6)(iii) and the "Veterans Education and Benefits 
Expansion Act of 2001," Pub L. No. 107-103, 115 Stat. 976 
(2001).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(defined as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset), porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2004).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442- 41,449, and 61 
Fed. Reg. 57, 586-57, 589 (1996); Notice, 64 Fed. Reg. 59, 
232- 243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method by which an applicant may 
show causation, and thereby establish service connection.


Analysis

The veteran seeks to reopen his claim of entitlement to 
service connection for psoriasis, including as due to 
exposure to AO, which the RO last denied in an unappealed 
August 1997 rating decision.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glenn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, and 
not merely cumulative of evidence previously of record.

The Board notes that the medical evidence on file at the time 
of the unappealed August 1997 RO rating decision failed to 
present a nexus between the veteran's psoriasis as first 
noted many years postservice and his exposure to AO in 
Vietnam.   

Importantly, the probative evidence obtained in connection 
with the veteran's attempt to reopen his claim consists of VA 
and private medical statements suggesting an etiologic link 
between the veteran's psoriasis and his exposure to AO in 
service.  

The Board notes that the additional evidence is both new and 
material as it contributes to a more complete picture of the 
circumstances pertaining to the veteran's claim and raises a 
reasonable possibility of substantiating the claim.

Accordingly, the veteran's claim of entitlement to service 
connection for psoriasis, including as due to exposure to AO, 
is reopened.  38 C.F.R. § 3.156(a).


Increased Rating 

Factual Background

Historically, the record shows that in an April 1976 rating 
decision, the RO granted service-connection for 
costochondritis, and assigned a noncompensable rating.  The 
noncompensable rating has been continuously in effect since 
that time based on the static nature of the veteran's 
costochondritis symptoms.

Service medical records revealed complaints of continuing 
chest pain and discomfort, beginning in 1971.  Chest X-rays 
were negative.  The report of the veteran's May 1972 
separation examination noted a history of costochondritis.

The report of a July 1975 VA report noted a history of 
congested chest feeling for a few years.  

VA records and physical examinations dated from approximately 
1976 to 1978 essentially reflected complaints of sternal pain 
and/or sensitivity.  Included in those records are diagnoses 
of history of costochondritis.  

A May 1977 VA examination report shows the veteran reported 
occasional chest pain whether active or not.  He also noted 
having marked shortness of breath when playing basketball.  
On examination, the veteran's rib cage was of normal 
configuration.  No abnormality was palpable in the ribs or 
sternum area.  The veteran stated sensitivity to very firm 
pressure to the right and left parasternal areas but with no 
evidence of pain on deep breathing or arm and torso 
movements.  Cervical and lumbar spine demonstrated full range 
of motion.  A chest x-ray was normal.  No abnormality was 
demonstrated at the costochondral junction.  Diagnosis was 
history of costochondritis with minimal symptoms on 
examination.  

In January 1992, the veteran testified under oath that he 
experienced congestion in his chest, shortness of breath and 
soreness in the ribs.  He also testified that he experienced 
pain every day, and that the pain increases with work.  He 
did not take medication for pain.  He stated that he worked 
out with weights, which relieved the pain.

The veteran underwent a VA examination in February 1992.  He 
related a history of chest discomfort, which began in 1976, 
without injury.  He complained that chest pain continued to 
bother him.  Examination revealed very minimal tenderness 
over the costal cartilages of ribs six through nine, on both 
sides.  (The examiner emphasized that it was "very minimal" 
tenderness.)  There was no enlargement.  He had full chest 
expansion without pain.  The diagnosis was "very mild" costal 
chondritis, with minimal continuing symptoms.  No x-ray study 
was found to be necessary.

The veteran was hospitalized by the VA in February 1994; the 
hospital report contains no references to complaints, 
findings, or history of costochondritis.

Numerous subsequently dated VA and private medical records 
through approximately late 2003 are essentially silent for 
any complaints, findings or treatment of symptomatic 
costochondritis.

In April 2004, the veteran attended a hearing before the 
undersigned Veterans Law Judge of the Board in Washington, 
D.C.  The hearing transcript is on file.  The veteran noted 
that he had done a little medical research on 
costochondritis.  He noted having soreness in the rib area 
and sharp chest pain once or twice a day.  He was now used to 
the pain so coped with his symptoms.  He indicated that his 
costochondritis symptoms were apparently not thought other 
than normal by the medical profession.  


Analysis

The Board notes that the Rating Schedule does not provide 
specific criteria for costochondritis.  The veteran was rated 
by analogy under Code 5297 of the Rating Schedule, for which 
a compensable rating requires removal of at least two ribs.  
The Board finds, however, that the criteria provided under 
Code 5321, regarding thoracic group muscles, are more 
appropriate for rating the veteran's costochondritis, as they 
more nearly approximate the symptomatology associated with 
costochondritis, and they represent a disability that is 
anatomically proximate to the ribs.  See 38 C.F.R. § 4.20 
(1993).

Under Code 5321, a compensable rating requires a showing of 
moderate muscle disability, as defined by pertinent 
historical and objective criteria provided in 
38 C.F.R. § 4.56 (2004).

The pertinent historical criteria for moderate muscle 
disabilities are: record of consistent complaints, of one or 
more of the cardinal symptoms of muscle wounds, particularly 
lowered threshold of fatigue after average use, affecting the 
functions controlled by the injured muscle.  Fatigue and 
fatigue pain after moderate use, affecting the particular 
functions controlled by the injured muscles.  38 C.F.R. 
§ 4.56 (2004).  Other cardinal symptoms of muscle disability 
include loss of power, weakness, fatigue-pain, impairment of 
coordination and uncertainty of movement.  

The record contains documentation of consistent complaints of 
chest pain and discomfort during service, and for several 
years thereafter.  However, current manifestations of the 
veteran's costochondritis do not meet any of the pertinent 
objective criteria:  there is no showing of definite weakness 
or fatigue.  Nor is there any showing of pain that could be 
characterized as moderate.  In fact, the competent medical 
evidence essentially shows the veteran's costochondritis is 
static and manifested by no more than mild costochondritis 
disability with minimal continuing symptomatology.  The 
veteran's recent testimony at the Board is consistent with 
the costochondritis symptoms already contemplated within the 
noncompensable rating currently in effect.  The competent 
medical evidence fails to objectively demonstrate 
costochondritis symptomatology that meets or more nearly 
approximates the criteria for a compensable evaluation.

The Board has also considered 38 C.F.R. §§ 4.40 and 4.59, 
which relate to functional loss and/or painful motion of the 
musculoskeletal system.  Again, we reiterate that the medical 
evidence indicates only minimal pain associated with the 
veteran's costochondritis.  In any case, there is no clinical 
showing of functional loss or painful motion.  Consequently, 
38 C.F.R. §§ 4.40 and 4.59 do not require a compensable 
rating.

We therefore find that a compensable rating for 
costochondritis is not warranted.

The Board has considered the applicability of 38 C.F.R. § 
3.321(b) (2004) in this case.  The clinical findings 
referable to the veteran's service-connected costochondritis, 
are described above.  Frequent inpatient hospital care is not 
required, marked interference with employment due to 
costochondritis is not indicated, and an exceptional or 
unusual disability picture is not presented.  There is no 
basis for an extraschedular rating.  He does not appear to be 
taking any medication or receiving treatment for 
costochondritis, according to the record.

We have also considered whether the veteran is entitled to 
the benefit of the doubt.  Under 38 U.S.C.A. § 5107(b) (West 
1991), when there exists an approximate balance of positive 
and negative evidence regarding the merits of an issue, the 
benefit of the doubt shall be given to the claimant in 
resolving that issue.  See also 38 C.F.R. § 3.102 (1993).  In 
light of the preceding analysis, it is evident that a 
preponderance of the evidence is against a finding of a 
compensable rating for costochondritis.  Thus, there exists 
no approximate balance of positive and negative evidence 
requiring resolution of any doubt.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
psoriasis, including as due to exposure to AO, the appeal is 
granted to this extent only. 

An increased (compensable) rating for costochondritis is 
denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA) AMC.  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 

The Board notes that the record as it stands currently is 
inadequate for the purpose of rendering a fully informed 
decision as to the claims of entitlement to service 
connection for psoriasis, diabetes mellitus Type II, 
essential hypertension and generalized arthritis.  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993). 

The Board notes that during the course of the appeal, the 
RO's denial of service connection for essential hypertension 
and generalized arthritis, included as a result of exposure 
to AO.

The Board notes that evidence received in support of the 
veteran's current claims includes a March 2002 private 
medical statement from T.K., M.D.  He appears to suggest an 
etiologic relationship between the veteran's psoriasis, 
generalized arthritis and diabetes mellitus and exposure to 
AO.

An April 2002 private medical statement from J.R.L., M.D 
suggests an etiologic relationship between psoriasis, 
diabetes, and generalized arthritis and exposure to AO.

An April 2002 VA clinical notation shows that the veteran's 
treating physician at the "firm clinic" at the San Diego, 
California VAMC suggested that a causal relationship between 
the veteran's hypertension, diabetes mellitus Type II, and 
severe psoriasis with dermatological manifestations along 
with arthropathy essentially cannot be ruled out.  

The Board recognizes that diabetes mellitus, Type II, is 
included in the list of diseases presumed to have developed 
due to exposure to AO.  38 C.F.R. § 3.309(e) (2003).  In this 
regard, the Board notes that while the record contains 
private and VA medical records referring to a diagnosis of 
Type II diabetes mellitus and associated treatment, a 
September 2003 VA diabetes mellitus examination shows that 
the examiner reviewed the extensive medical records and 
opined that the veteran did not fulfill the criteria for a 
diagnosis of diabetes mellitus.  He noted that in order to 
clarify the issue regarding the presence of diabetes 
mellitus, the veteran should undergo oral glucose tolerance 
testing.  Such additional testing should be undertaken.  

The Board notes that the VA has a statutory duty to assist 
the veteran in the development of facts pertinent to his 
claim.  Littke v. Derwinski , 1 Vet. App. 90 (1990).  The 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991). 

Also, the Board notes that since there is no legal 
presumption between hypertension, generalized arthritis and 
psoriasis and exposure to AO, that in order to accord this 
veteran every equitable consideration, an attempt should be 
made to contact the above cited physicians and request such 
physicians to submit a comprehensive rationale for any 
expressed opinion suggesting an etiologic relationship 
between hypertension, generalized arthritis and/or psoriasis 
and exposure to AO along with supporting medical 
documents/treatise.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

2.  An attempt should be made to contact 
the above cited private and VA physicians 
and request that they submit a 
comprehensive rationale for any expressed 
opinion suggesting an etiologic 
relationship between hypertension, 
generalized arthritis and/or psoriasis 
and exposure to AO along with supporting 
medical documents/treatise and all 
treatment records on file pertaining to 
the veteran.  If any expressed opinion 
was based on speculation, the physician 
should be requested to so state for the 
record.  

3.  The veteran should be afforded a 
special comprehensive VA endocrine 
examination by a specialist in 
endocrinology, including on a fee basis, 
if necessary, in order to determine the 
current nature, extent of severity and 
etiology of any underlying identifiable 
type II diabetes mellitus.  All indicated 
studies should be undertaken including 
oral glucose tolerance testing as 
specified in the September 2003 VA 
diabetes mellitus examination report.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the medical specialist  prior 
and pursuant to conduction and completion 
of the examination and the examiner must 
annotate the examination report in this 
regard.

The medical specialist examiner should 
determine whether the medical evidence 
including the examination findings 
support the diagnosis of type II diabetes 
mellitus.  

A written rationale and bases should 
support all conclusions.  It is critical 
that the claims folder be made available 
to the examiner in conjunction with the 
examination.

4.  Thereafter, the veteran's claims file 
should be reviewed to ensure that all of 
the foregoing requested development has 
been completed.  In particular, the 
requested examination report(s) and 
required medical opinions should be 
reviewed to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, corrective procedures 
should be implemented.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

5.  After undertaking any further 
development deemed essential in addition 
to that specified above, the issues of 
entitlement to service connection for 
psoriasis, diabetes mellitus, Type II, 
essential hypertension and generalized 
arthritis should be readjudicated to 
include consideration of 38 C.F.R. 
§ 3.328, with respect to the claim of 
service connection for diabetes mellitus, 
Type II.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claims currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  








By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for entitlement to service 
connection for diabetes mellitus, Type II.  38 C.F.R. § 3.655 
(2004).



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



